DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of claim amendment with arguments/remarks April 27, 2022. Claims 1, 7, 12, and 17 have been amended; claims 6, 8, 16, and 18 have been canceled. Accordingly, claims 1-5, 7, 9-15, 17, 19, and 20 remain pending. This communication is considered fully responsive and sets forth below.
3.	Objection to Specification: in the Response, filed April 27, 2022, Applicants amended the specification to render the objection to the specification moot. The previous objection to the specification is withdrawn. 
4.	Claim 112(a) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(a) is withdrawn.
5.	Claims Art Rejections: Applicants’ amendments with arguments filed April 27, 2022 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.
Allowable Subject Matter
6.	Claims 1-5, 7, 9-15, 17, 19, and 20 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Takeda et al. (US 2020/0213980) and Hwang et al. (US 2019/0239189) are generally directed to various aspects of the mechanism for a terminal including a receiver that receives a transport block that is transmitted once or repeatedly transmitted a plurality of times on a downlink shared channel, and a controller that controls transmission of a delivery acknowledgement information for the transport block based on whether a symbol of an uplink channel that carries the delivery acknowledgement information is after a processing time from an end of the downlink shared channel; the method for a wireless device to receive a paging message, wherein the method comprises a step of deciding a wake up signal occasion (WUSO) window for attempting to receive a wake up signal (WUS), a step of monitoring a downlink control channel during a paging window so as to attempt to receive a paging message, if the WUS is received within the decided WUSO window, and the WUSO window is decided according to a duration size and offset. 
However, in consideration of the Applicant’s submission of claim amendments with remarks on April 27, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“determining n second subslots according to the count n indicated by the repeat count indication information and a preset time-frequency position determination rule, the n second subslots being subslots through which the base station repeatedly sends the target communication data;” and “not executing an operation of receiving second downlink control information in the n second subslots, a type of the second downlink control information being identical with a type of the first downlink control information” as specified in claim 1.
Claim 12 includes the similar limitations.
“scrambling the first downlink control information based on a preset radio network temporary identifier (RNTI), a type of the preset RNTI being identical with a type of an RNTI used by a base station to scramble short downlink control information (sDCI);” and “sending the scrambled first downlink control information to the UE through a first subslot” as specified in claim 7.
Claim 17 includes the similar limitations.
Dependent claims 2-5, 9-11, 13-15, 19, and 20 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WEI ZHAO/Primary Examiner, Art Unit 2473